DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-5, 8, 14-15, and 19 are objected to because of informalities, which appear to be minor draft errors causing grammatical and/or antecedent basis issues. 
As noted in the following format (location of objection; suggestion for correction), the following objections may be overcome by making the corresponding corrections: (claim 4, “two adjacent cathodes assemblies of the at least one cathode assembly”; replacing “at least one cathode assembly” with --plurality of the cathode assemblies--), (claim 8, line 2; replacing “plurality cathode assembly” with --cathode assemblies--), (claim 14, “two adjacent cathodes assemblies of the at least one cathode assembly”; replacing “at least one cathode assembly” with --plurality of the cathode assemblies--), and (claim 19, line 2; replacing “plurality cathode assembly” with --cathode assemblies--).
Any dependent claim of the claim(s) with the noted objections above is also objected to by virtue of its claim dependency. For purposes of examination, the claims have been treated as such with the correction(s). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 6, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the first electrodes corresponding to all of the at least one cathode assembly" and “the second electrodes corresponding to all of the at least one cathode assembly”.  The antecedent basis for “the first electrodes” and the “second electrodes” is not clear, since it is not clear whether one cathode assembly includes the first electrodes and the second electrodes or whether the plurality of the cathode assemblies include the first electrodes and the second electrodes. Based on Figures 3 and 5-6 of Applicant’s application which shows the plurality of the cathode assemblies including the first electrodes and the second electrodes, but not one cathode assembly including the first electrodes and the second electrodes, the unclear claim recitations of claim 3 have been interpreted as --the first electrodes corresponding to the plurality of the cathode assemblies-- and --the second electrodes corresponding to the plurality of the cathode assemblies--.  Claim 6 is rejected for the above reasons by virtue of its claim dependency. Appropriate correction is required.  

Claim 13 recites the limitation "the first electrodes corresponding to all of the at least one cathode assembly" and “the second electrodes corresponding to all of the at least one cathode assembly”.  The antecedent basis for “the first electrodes” and the “second electrodes” is not clear, since it is not clear whether one cathode assembly includes the first electrodes and the second electrodes or whether the plurality of the cathode assemblies include the first electrodes and the second electrodes. Based on 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-9, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2015/0124934; hereinafter Gupta) in view of Smith et al. (US 2014/0219424; hereinafter Smith). 

Regarding claim 1, Gupta discloses a distributed X-ray light source (title and fig. 4), comprising: a plurality of arranged cathode assemblies (26), configured to emit electron beams (17); an anode target (40), configured to receive the electron beams (17) emitted by the cathode assemblies (26); and compensation electrodes (30) and focusing electrodes (16) provided in sequence between the plurality of the cathode assemblies (26) and the anode target (40), the compensation electrodes (30) being configured to have an electric field strength (due to the voltage in the electrodes) between two ends of a grid structure in each cathode assembly (26), and the focusing electrodes (16) being configured to focus the 
However, Gupta fails to disclose compensation electrodes configured to adjust electric field strength. 
Smith teaches compensation electrodes (17) configured to adjust electric field strength (par. 80). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gupta with the teaching of Smith, since one would have been motivated to make such a modification for better flux control which effects electron spot location and allows for diversity of use (Smith: pars. 4 and 70).
	
Regarding claim 2, Gupta discloses wherein the focusing electrode (16) corresponding to each of the at least one cathode assembly (26) is disposed separately (fig. 4). 

Regarding claim 7, Gupta discloses wherein each of the focusing electrodes (16) corresponding to all of the plurality of cathode assemblies (26) comprises the first electrode and the second electrode which are provided separately (fig. 4). 

Regarding claim 8, Gupta discloses wherein each of the plurality cathode assembly (26) comprises: a cathode (26), configured to emit the electron beams (17); and the grid structure (30) disposed in a direction of an emitting end of the cathode (26) and spaced from the emitting end of the cathode at a predetermined distance (fig. 4). 

Regarding claim 9, Gupta discloses a Computed Tomography (CT) device (pars. 4 and 26; fig. 7), comprising: a distributed X-ray light source (fig. 4), the distributed X-ray light source comprising: a plurality of arranged cathode assemblies (26), configured to emit electron beams (17); an anode target (40), configured to receive the electron beams (17) emitted by the cathode assemblies (26); and compensation electrodes (30) and focusing electrodes (16) provided in sequence between the plurality of the cathode assemblies (26) and the anode target (40), the compensation electrodes being configured to haven an electric field strength (due to the voltage) between two ends of a grid structure (30) in each cathode assembly (26), and the focusing electrodes (16) being configured to focus the electron beams (17) emitted by the cathode assemblies (26); wherein the focusing electrode (16) corresponding to at least one cathode assembly in the plurality of the cathode assemblies (26) includes a first electrode and a second electrode (of 16) which are provided separately, and an electron beam channel (for 17) is formed between the first electrode and the second electrode (16). 
However, Gupta fails to disclose compensation electrodes configured to adjust electric field strength. 
Smith teaches compensation electrodes (17) configured to adjust electric field strength (par. 80). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gupta with the teaching of Smith, since one would have been motivated to make such a modification for better flux control which effects electron spot location and allows for diversity of use (Smith: pars. 4 and 70).

Regarding claim 12, Gupta discloses wherein the focusing electrode (16) corresponding to each of the at least one cathode assembly (26) is disposed separately (fig. 4). 

Regarding claim 18, Gupta discloses wherein each of the focusing electrodes (16) corresponding to all of the plurality of cathode assemblies (26) comprises the first electrode and the second electrode which are provided separately (fig. 4). 

Regarding claim 19, Gupta discloses wherein each of the plurality cathode assembly (26) comprises: a cathode (26), configured to emit the electron beams (17); and the grid structure (30) disposed in a direction of an emitting end of the cathode (26) and spaced from the emitting end of the cathode at a predetermined distance (fig. 4). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Smith as applied to claims 1 and 9 above, and further in view of Frosien (US 2017/0263413). 
Gupta as modified above suggests claims 1 and 9. Gupta further discloses two adjacent cathode assemblies of the plurality of the cathode assemblies (fig. 4). 
However, Gupta fails to disclose wherein two focusing electrodes corresponding to any two adjacent cathode assemblies have a common electrode, and the common electrode serves as a second electrode of a first focusing electrode in the two focusing electrodes and a first electrode of a second focusing electrode in the two focusing electrodes. 
Frosien teaches wherein two focusing electrodes (fig. 1: for 101 and 102) corresponding to any two adjacent cathode assemblies have a common electrode (between 112 and 114), and the common electrode serves as a second electrode (between 112 and 114) of a first focusing electrode in the two focusing electrodes and a first electrode (between 112 and 114) of a second focusing electrode in the two focusing electrodes.
.  
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Smith, Yun et al. (US 2015/0110252; hereinafter Yun) and Kadambi et al. (US 2017/0248532; hereinafter Kadambi). 
Gupta discloses a method for controlling a distributed X-ray light source (title and fig. 4), the distributed X-ray light source comprising a plurality of arranged cathode assemblies (26), configured to emit electron beams (17); an anode target (40), configured to receive the electron beams (17) emitted by the cathode assemblies (26); and compensation electrodes (30) and focusing electrodes (16) provided in sequence between the plurality of the cathode assemblies (26) and the anode target (40), the compensation electrodes (30) being configured to have an electric field strength (due to the voltage) between two ends of a grid structure (30) in each cathode assembly (26), and the focusing electrodes (16) being configured to focus the electron beams (17) emitted by the cathode assemblies (26), the focusing electrode (16) corresponding to at least one cathode assembly in the plurality of the cathode assemblies (26) including a first electrode and a second electrode which are provided separately (fig. 4), and an electron beam channel (17) being formed between the first electrode and the second electrode (16). 
However, Gupta fails to disclose compensation electrodes configured to adjust electric field strength and the method comprising: sequentially adjusting a voltage difference between the first electrode and the second electrode corresponding to each of the at least one cathode assembly according to a predetermined cycle so as to control positions at which the electron beams emitted by each of the at least one cathode assembly bombard the anode target.
Smith teaches compensation electrodes (17) configured to adjust electric field strength (par. 80). Yun teaches the method comprising: sequentially adjusting corresponding to each of the at least one 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Gupta with the teaching of Smith, since one would have been motivated to make such a modification for better flux control which effects electron spot location and allows for diversity of use (Smith: pars. 4 and 70).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Yun, since one would have been motivated to make such a modification for advantages in certain specific applications (Yun: par. 197). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Kadambi, since one would have been motivated to make such a modification for easier beam control (Kadambi: figs. 2b-2c). 
	
Allowable Subject Matter
Claims 3, 6, 13, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5, 11, 15, and 17 would be allowable if rewritten to overcome the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884